UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6134



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALBERT BETEMIT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-95-64)


Submitted:   April 16, 1998                   Decided:   May 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Betemit, Appellant Pro Se. N. George Metcalf, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his Fed.

R. Civ. P. 60(b)(3) motion. We have reviewed the record and the

district court's opinion and find no reversible error. In the Rule

60(b) motion Appellant sought to vacate his criminal conviction.

Because the district court lacked jurisdiction to entertain the
Rule 60(b) motion in the criminal proceeding, the district court's

denial of that motion was not an abuse of discretion. Accordingly,

we affirm on the reasoning of the district court. United States v.
Betemit, No. CR-95-64 (E.D. Va. Dec. 19, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2